OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified by denying the cross motion for summary judgment, without costs.
On the first appeal, where Arthur Puro alone appealed (33 NY2d 802), we simply held, as had Mr. Justice Fraiman (75 Misc 2d 950, 955, 956), that the acceptance of the stock option *725made by Louis Puro, on Arthur Puro’s behalf, was valid under the partnership agreement. We did not have before us, and did not consider, whether any of the acceptances sent by the other Puro brothers, satisfied the requirements of the partnership agreement or the 1963 and 1965 agreements relating to the real estate. Thus with respect to the fourth cause of action, relating only to the real estate, neither plaintiff nor defendants were entitled to summary judgment on the law of the case theory. The validity of the acceptances under the 1963 and 1965 real estate agreements must be determined on the merits.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order, insofar as appealed from, modified, without costs, in accordance with the memorandum herein and, as so modified, affirmed.